Case 7:17-cv-01084-KI\/|K-.]CI\/| Document 59 Filed 11/01/18 Page 1 of 1

TILEM & ASSOCIATES, PC

 

 

188 East Post Road ~ 3rd Floor
White Plaius, NewYerk 1060!
914-833-9785
Fex 914-833-9788

BM~€-"-§H www. l n l

Peter H.Tilem, Esq.* t le l aw§rm‘com "‘ Admittcd in NY&, C"_[‘
AMM - # Admltted in NY'
Hi““YM- NaPPi, Esq“ 0 admitted in NY&N}
Cindy N. Brown, Esq. # A Ad"u_tted _ Ny DC
RobertM. Schechtex, Esq.* 1 m » 1 BL '
Mg_g§l US Tax Court

]asmine I~Iernandcz, Esq. #

October 31, 2018

VIA ECF

ch. ludith McCarthy

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Qum'ropas Street

White Plains, NY 10601»4150

Re: Jozwicki and Skrzeczkowski vs. Beam Construction Inc. et al,
Case No.: 7117~`€\7-()1084-1<11\/11{

Dear Judge McCa;thy:

l Wi'ite this letter in compliance With Youi' Honor’s Febmary 6, 2018 Order
requesting that Counsel provide an update on the status of the banl<luptcy proceeding

I_ just received a status update-from Defendant’s bankruptcy attorney. l am advised
by Defendant Fabjanowski’s bankmptcy attorney Michelle Trier, Esq., that the debt Was
discharged on or about Octo‘oer 23, 2018. This debt includes the claims arising from this

litigationl

Sincerely,

  

- Robert M. Schechter, Bsq.
ccc lion. Kenneth Karas

 

SO ORDERED:
Darius Mal'Zec, Esq, The Couit has scheduled a status conference for

Attomey for Plaimiffs November 9, 2018 at ll:OO a.m. in Courtroom 421
l before the undersigned

<"\.Q¢M) /’. /?’)‘ "@~, 341 10_31_18
JUDITH C. MCCARTHY / `
United States Magistrate Judge

 

 

 

 

 

